Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed April 7, 2022 is acknowledged.  Claims 2-3 are cancelled. Claim 1 is amended. Claims 1 and 4-12 are pending and under examination in this office action. 
3.	Applicant’s arguments filed on April 7, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
4.	The disclosure stands objected to because based on NCBI nucleotide database or NCBI-MeSH term, the recited GenBank Accession No. NM_001294338.1 is “cdc-like kinase 2” (CLK2) and “cdc” is different from “cdc2”. It is unclear whether the limitation “cdc2-like kinase 2 (CLK2)” recited in claim 1 is identical to the recitation “cdc-like kinase 2 (CLK2)” based on GenBank Accession No. NM_001294338.1 recited in paragraph [0025] of the specification. Based on NCBI nucleotide database or NCBI-MeSH term, the recited GenBank Accession No. NM_001294338.1 in paragraph [0025] of the specification is “cdc-like kinase 2 (CLK2)”, not “cdc2-like kinase 2” and the recitation “cdc” is different from the recitation “cdc2”. Thus, it is unclear whether the limitation “cdc-like kinase 2” is identical to or is different from the recitation “cdc2-like kinase 2” recited in paragraphs [0004], [0005],[0014], [0075] of the specification. Appropriate correction is required.  

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 2-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled.
The rejection of claims 2-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, lack of scope of enablement is moot because the claims are canceled.
The rejection of claims 2-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
The rejection of claims 1, 3, 4 and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Milne et al. (US2007/0248590) as evidenced by Gauthier et al. (PNAS, 2010; 107:7863-7868) and Uchino et al. (Brain & Development, 2013; 35:106-110) is withdrawn in response to Applicant’s amendment to the claims and cancelation of claim 3.
The rejection of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milne et al. (US2007/0248590) in view of Bishop et al. (Neuropyschia. Dis. Treat. 2008; 4:55-68) and Scahill et al. (N. Engl. J. Med. 2002; 347:314-321); and evidentiary references: Gauthier et al. (2010) and Uchino et al. (2013) is withdrawn in response to Applicant’s amendment to the claim.

Claim Rejections/Objections Maintained
In view of the amendment filed on April 7, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-12 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 5-6 of the response, Applicant argues that the term “cdc2-like kinase 2 (CLK2)” is clearly understood by a skilled artisan because the specification defines the term at paragraph [0025] and GenBank NM_001294338.1, NM_001294339.1 and NM_003993.3 are different transcript variants. Applicant further argues that the term “higher” than a referenced CLK2 kinase activity is defined in view of paragraph [005] of the specification because the reference CLK2 protein level or kinase activity can be the level of CLK2 protein or kinase from a healthy subject. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. The term/phrase “higher than a reference CLK2 kinase activity” in claim 2 is a relative term which renders the claim indefinite because the limitation “a reference CLK2 kinase activity” is not limited to the level of CLK2 kinase activity from a healthy subject and the limitation “higher than a reference CLK2 kinase activity” is not relative to the level of CLK2 kinase activity from a healthy subject. Further, the term "higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the metes and bounds of “higher” or “higher than a reference CLK2 kinase activity” cannot be determined, which renders the claim indefinite. 
ii. The rest of the claims are indefinite as depending from an indefinite claim. 
Accordingly, the rejection of claims 1 and 4-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-12 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for recovering deficits in social behavior caused by Shank3 deficiency to normal behavior for social interaction in a Shank3-deficient mouse model (Shank3ΔC/ΔC ) by administration of TG003 to the animal model of  wherein TG003 inhibits CLK2, does not reasonably provide enablement for a method for treating including preventing and curing ASD associated with Shank3 deficiency in a subject in need thereof by administering to the subject an agent that selectively decreases CLK2 kinase activity as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 1 and 4-12 that is directed to a method of prevention and curing. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1 and 4-12 as amended are drawn to a method of treating autism spectrum disorder (ASD) associated with Shank3 deficiency in a subject in need of treatment thereof, the method comprising: assaying Cdc2-like kinase 2 (CLK2) kinase activity in a sample obtained from the subject; determining that the subject’s CLK2 kinase activity is higher than a reference CLK2 kinase activity; and administering a therapeutically effective amount of an agent that selectively decreases CLK2 kinase activity to the subject. The claims encompass a method of preventing and curing ASD associated with Shank3 deficiency in view of paragraph [0030] of the instant specification.  
On p. 6 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 1 by reciting “a method of treating autism spectrum disorder associated with Shank3 (SH3 and multiple ankyrin repeat domains 3) deficiency in a subject in need of treatment thereof…..”. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
	i. Based on paragraph [0020] of the specification, the claims also encompass methods of a method of preventing and curing ASD associated with Shank3 deficiency because the definition of “treat” and “treatment” includes therapeutic treatment, curing and preventing ASD associated with Shank3 deficiency. 
[0020] The term "treat" and "treatment" refer to both therapeutic treatment and prophylactic or preventive measures, wherein the object is to prevent or slow down an undesired physiological change or disorder, such as the development of a SHANK3 deficiency disease. For purpose of this invention, beneficial or desired clinical results include, but are not limited to, alleviation of symptoms, diminishment of extent of disease, stabilized (i.e., not worsening) state of disease, delay or slowing of disease progression, amelioration or palliation of the disease state, and remission (whether partial or total), whether detectable or undetectable. "Treatment" can also mean prolonging survival as compared to expected survival if not receiving treatment.
However, neither the specification nor the prior art teaches that ASD associated with Shank3 deficiency can be prevented or cured because there is no cured for ASD associated with Shank3 deficiency and ASD associated with Shank3 deficiency cannot be prevented in view of the factsheet of autism spectrum disorder (see Mayo Clinic Autism spectrum disorder website: www.mayoclinic.org/diseases-conditions/autism-spectrum-disorder/symptoms-causes/syc-20352928 retrieved 7/26/22).
ii. The specification only teaches that administration of TG003 to a Shank3-deficient mouse model generated by ablation of Shank3 exon 21 (Shank3ΔC/ΔC) can restore deficits in social behavior caused by Shank3 deficiency to normal behavior for social interaction in the Shank3-deficient mouse model (Shank3ΔC/ΔC) generated by ablation of Shank3 exon 21 (Shank3ΔC/ΔC ). The specification also teaches treatment with CLK2 ShRNA (SEQ ID NO:5) or TG003 to inhibit CLK2 in hippocampal organotypic slice cultures or primary neuronal cultures in vitro restores synaptic deficits caused by Shank3 deficiency in the hippocampal organotypic slice cultures or primary neuronal cultures.
	iii. The specification provides no well-established structural and functional relationship or correlation between CLK2 ShRNA (SEQ ID NO:5) or TG003 to inhibit CLK2 in vitro and treating, preventing or curing ASD associated with Shank3 deficiency in a subject in need of treatment thereof by a structurally and functionally undefined agent that selectively decreases CLK2 kinase activity in vivo.
There is no well-established correlation between restoring deficits in social behavior caused by Shank3 deficiency to normal behavior for social interaction in the Shank3-deficient mouse model (Shank3ΔC/ΔC ) generated by ablation of Shank3 exon 21 (Shank3ΔC/ΔC ) by TG003, and preventing or curing ASD associated with Shank3 deficiency in a subject in need of treatment thereof by a structurally and functionally undefined agent that selectively decreases CLK2 kinase activity in vivo. 
There is also no well-established structural and functional relationship or correlation between restoring synaptic deficits caused by Shank3 deficiency in the hippocampal organotypic slice cultures or primary neuronal cultures by CLK2 ShRNA (SEQ ID NO:5) or TG003 to inhibit CLK2 in vitro and preventing or curing ASD associated with Shank3 deficiency in a subject in need of treatment thereof by a structurally and functionally undefined agent that selectively decreases CLK2 kinase activity in vivo. Thus, it is unpredictable whether administration of the claimed agent that selectively decreases CLK2 kinase activity or CLK2 ShRNA (SEQ ID NO:5) or TG003 can prevent or cure ASD associated with Shank3 deficiency in a subject in need of treatment thereof, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
iv. There is no structural and functional correlation between other claimed agents and CLK2 shRNA (SEQ ID NOs: 5-9) or TG003 in a subject afflicted with ADS associated with a Shank3 deficiency because the specification only provides evidence of the inhibition of CLK2 expression in transfected brain slices by the administration of a CLK2 shRNA or restoring social behaviors in a Shank3 KO animal model by treatment with TG003. Neither the instant specification nor the prior art of record provides any evidence that the ability of a compound to inhibit CLK2 expression in the “slice cultures” system employed in Example 4 has been shown to correlate in any way with the efficacy of that compound in the treatment of a subject afflicted ADS associated with Shank3 deficiency. Thus, it is unpredictable whether administration of the claimed agent that selectively decreases CLK2 kinase activity or CLK2 ShRNA (SEQ ID NO:5) or TG003 can treat, prevent or cure ASD associated with Shank3 deficiency in a subject in need of treatment thereof, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Note that the scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether ADS associated with Shank3 deficiency can be treated, prevented or cured by the claimed agent that selectively decreases CLK2 kinase activity or CLK2 ShRNA (SEQ ID NO:5) or TG003; and thus, the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily know how to use the claimed invention as currently claimed without further undue experimentation. In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)” See MPEP § 2164.03.
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, limited working examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating ADS associated with Shank3 deficiency by administration of the claimed agent that selectively decreases CLK2 kinase activity or CLK2 ShRNA (SEQ ID NO:5) or TG003. Accordingly, the rejection of claims 1 and 4-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained.

Claim Rejections - 35 USC § 112
8.	Claims 1 and 4-12 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1 and 4-12 encompass using a genus of agents that selectively decrease undefined CLK2 kinase activity in a subject for treatment of ASD associated with Shank3 deficiency. The specification has not disclosed sufficient species for the broad genus of agents selectively decreasing CLK2 kinase activity in a subject for treatment of ASD associated with Shank3 deficiency. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of using the claimed genus of agents that selectively decrease undefined CLK2 kinase activity in a subject for treatment of ASD associated with Shank3 deficiency because:
i. The structural and functional relationship or correlation between the claimed genus of agents that selectively decrease CLK2 kinase activity in a subject for treatment of ASD associated with Shank3 deficiency in vivo and CLK2 ShRNA (SEQ ID NO:5) or TG003 to inhibit CLK2 in vitro shown in example 4 is unknown.
Based on the specification or the prior art of record, an agent that that “selectively decreases Cdc2-like kinase 2 (CLK2) protein level” in a living cell are the “CLK2 shRNAs’” discussed in Example 4 of the instant application, which are only defined by their target sequences. There is no structural and functional correlation between other claimed agents and CLK2 shRNA (SEQ ID NOs: 5-9) or TG003 in a subject afflicted with ASD associated with Shank3 deficiency because the specification only provides evidence of the inhibition of CLK2 expression in transfected brain slices by the administration of a CLK2 shRNA or restoring social behaviors in a Shank3 KO animal model by treatment with TG003. Neither the instant specification nor the prior art of record provides any evidence that the ability of a compound to inhibit CLK2 expression in the “slice cultures” system employed in Example 4 has been shown to correlate in any way with the efficacy of that compound in the treatment of a subject afflicted with ASD associated with Shank3 deficiency. 
ii. As previously made of record, the specification only discloses that administration of TG003 to a Shank3-deficient mouse model generated by ablation of Shank3 exon 21 (Shank3ΔC/ΔC) can restore deficits in social behavior caused by Shank3 deficiency to normal behavior for social interaction in the Shank3-deficient mouse model (Shank3ΔC/ΔC ) generated by ablation of Shank3 exon 21 (Shank3ΔC/ΔC ). The specification also teaches treatment with CLK2 ShRNA (SEQ ID NO:5) or TG003 to inhibit CLK2 in hippocampal organotypic slice cultures or primary neuronal cultures in vitro restores synaptic deficits caused by Shank3 deficiency in the hippocampal organotypic slice cultures or primary neuronal cultures.
iii. There is no well-established correlation between restoring deficits in social behavior caused by Shank3 deficiency to normal behavior for social interaction in the Shank3-deficient mouse model (Shank3ΔC/ΔC ) generated by ablation of Shank3 exon 21 (Shank3ΔC/ΔC ) by TG003 and treating, preventing or curing ASD associated with Shank3 deficiency in a subject in need of treatment thereof by a structurally and functionally undefined agent that selectively decreases CLK2 kinase activity in vivo. 
There is also no well-established structural and functional relationship or correlation between restoring synaptic deficits caused by Shank3 deficiency in the hippocampal organotypic slice cultures or primary neuronal cultures by CLK2 ShRNA (SEQ ID NO:5) or TG003 to inhibit CLK2 in vitro, and treating, preventing or curing ASD associated with Shank3 deficiency in a subject in need of treatment thereof by a structurally and functionally undefined agent that selectively decreases CLK2 kinase activity in vivo. 
iv. The specification has not disclosed sufficient species for the broad genus of agent that selectively decreases CLK2 kinase activity in vivo for treating ASD associated with Shank3 deficiency in a subject in need of treatment thereof. The specification also fails to teach the detailed structures and sequences and characteristics for the claimed agent that selectively decreases CLK2 kinase activity in vivo for treating ASD associated with Shank3 deficiency in a subject in need of treatment thereof. The specification fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of agent that selectively decreases CLK2 kinase activity in vivo for treating ASD associated with Shank3 deficiency in a subject in need of treatment thereof.
Since the common characteristics/features of other agents that selectively decrease undefined CLK2 activity in vivo for treating ASD associated with Shank3 deficiency are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously). 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of agents or CLK2 activity for treating ASD associated with Shank3 deficiency.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of agents that selectively decrease undefined CLK2 activity in vivo for treating ASD associated with Shank3 deficiency are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1 and 4-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 




Conclusion

9.	NO CLAIM IS ALLOWED.




10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:5
US-15-578-832-5
; Sequence 5, Application US/15578832
; Publication No. US20180296537A1
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR DIAGNOSING, TREATING, AND MONITORING
;  TITLE OF INVENTION:TREATMENT OF SHANK3 DEFICIENCY ASSOCIATED DISORDERS
;  FILE REFERENCE: PAT056917-WO-PCT
;  CURRENT APPLICATION NUMBER: US/15/578,832
;  CURRENT FILING DATE: 2017-12-01
;  PRIOR APPLICATION NUMBER: 62/171,264
;  PRIOR FILING DATE: 2015-06-05
;  NUMBER OF SEQ ID NOS: 13
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 21
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:oligonucleotide"
US-15-578-832-5

  Query Match             100.0%;  Score 21;  DB 72;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCATCATCTTTGAGTACTACG 21
              |||||||||||||||||||||
Db          1 GCATCATCTTTGAGTACTACG 21

US-17-016-486-5
; Sequence 5, Application US/17016486
; Publication No. US20200397762A1
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR DIAGNOSING, TREATING, AND MONITORING
;  TITLE OF INVENTION:TREATMENT OF SHANK3 DEFICIENCY ASSOCIATED DISORDERS
;  FILE REFERENCE: PAT056917-WO-PCT
;  CURRENT APPLICATION NUMBER: US/17/016,486
;  CURRENT FILING DATE: 2020-09-10
;  PRIOR APPLICATION NUMBER: 62/171,264
;  PRIOR FILING DATE: 2015-06-05
;  NUMBER OF SEQ ID NOS: 13
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 21
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:oligonucleotide"
US-17-016-486-5

  Query Match             100.0%;  Score 21;  DB 84;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCATCATCTTTGAGTACTACG 21
              |||||||||||||||||||||
Db          1 GCATCATCTTTGAGTACTACG 21

US-11-036-317-692669
; Sequence 692669, Application US/11036317
; Publication No. US20050214823A1
; GENERAL INFORMATION:
;  APPLICANT: Williams, Alan
;  APPLICANT:  Blume, John
;  TITLE OF INVENTION: Method of Analysis of Alternative Splicing in Mouse
;  FILE REFERENCE: 3654.1
;  CURRENT APPLICATION NUMBER: US/11/036,317
;  CURRENT FILING DATE:  2005-01-13
;  PRIOR APPLICATION NUMBER: US 60/536,639
;  PRIOR FILING DATE: 2004-01-13
;  NUMBER OF SEQ ID NOS: 991174
;  SOFTWARE: Microarray Probe Sequence Listing Generator V 1.1
; SEQ ID NO 692669
;   LENGTH: 25
;   TYPE: DNA
;   ORGANISM: Mus musculus
US-11-036-317-692669

  Query Match             100.0%;  Score 21;  DB 19;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCATCATCTTTGAGTACTACG 21
              |||||||||||||||||||||
Db          4 GCATCATCTTTGAGTACTACG 24

BDK42319
ID   BDK42319 standard; DNA; 21 BP.
XX
AC   BDK42319;
XX
DT   26-JAN-2017  (first entry)
XX
DE   Mouse cdc2-like kinase 2 (CLK2) DNA fragment, SEQ ID 5.
XX
KW   CLK2 gene; CLK2 protein kinase; antibody therapy; antisense therapy;
KW   autism; cdc2-like kinase 2; ds; gene silencing; genetic-disease-gen.;
KW   intellectual impairment; neuroleptic; nootropic; nutrition-disorder-gen.;
KW   pharmaceutical; prognosis; prophylactic to disease; protein deficiency;
KW   protein therapy; psychiatric-gen.; rna interference; schizophrenia;
KW   screening; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2016193945-A2.
XX
CC PD   08-DEC-2016.
XX
CC PF   03-JUN-2016; 2016WO-IB053278.
XX
PR   05-JUN-2015; 2015US-0171264P.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (BIDI/) BIDINOSTI M.
CC PA   (GALI/) GALIMBERTI I.
XX
CC PI   Bidinosti M,  Galimberti I;
XX
DR   WPI; 2016-760567/01.
XX
CC PT   Treating SH3 and multiple ankyrin repeat domains 3 deficiency e.g. autism
CC PT   spectrum disorder, intellectual disability or schizophrenia, comprises 
CC PT   administering agent that selectively decreases Cdc2-like kinase 2 protein
CC PT   level or its activity.
XX
CC PS   Example 4; SEQ ID NO 5; 112pp; English.
XX
CC   The present invention relates to a novel method for treating SH3 and 
CC   multiple ankyrin repeat domains 3 (Shank3) deficiency in a subject. The 
CC   method comprises: administering an agent that selectively increases 
CC   protein kinase B (PKB or Akt) activity, or an agent that selectively 
CC   decreases the activity of protein phosphatase 2 (PP2A) B56-beta subunit 
CC   (PP2A-B56-beta) or agent that selectively decreases cdc2-like kinase 2 
CC   (CLK2) protein level or kinase activity to the subject. The invention 
CC   further claims: (1) a method for selecting a subject for treatment of 
CC   Shank3 deficiency; (2) a method for monitoring a treatment of Shank3 
CC   deficiency in the subject; (3) a composition comprising an agent that 
CC   selectively decreases cdc2-like kinase 2 (CLK2) protein level or kinase 
CC   activity; (4) a composition comprising an agent that selectively 
CC   increases Akt activity; (5) a composition comprising an agent that 
CC   selectively decreases PP2A-B56-beta activity; and (6) an agent for 
CC   treating Shank3 deficiency. The method and the agent (selected from a 
CC   RNAi agent (preferably a siRNA or a shRNA), an antisense oligonucleotide,
CC   a ribozyme, an aptamer, an antibody, a low molecular weight compound, a 
CC   rapamycin, an insulin-like growth factor-1 (IGF-1), an IGF-2, a brain-
CC   derived neurotrophic factor (BDNF), an epidermal growth factor (EGF), a 
CC   CCl-779, a nicotine, a Ro-31-8220, a carbachol, a 4-(methylnitrosamino)-1
CC   -(3-pyridyl)-1-butanone (NNK) or an adrenomedulin (AM) lysophosphatidic 
CC   acid) of the present invention is useful for preventing and treating 
CC   Shank3 deficiency in a subject, where the Shank3 deficiency is Phelan-
CC   McDermid syndrome, autism spectrum disorder, intellectual disability or 
CC   schizophrenia. The present sequence represents a mouse CLK2 DNA fragment 
CC   which can be used as a target sequence for the shRNA of the present 
CC   invention.
XX
SQ   Sequence 21 BP; 5 A; 5 C; 4 G; 7 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 21;  DB 54;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCATCATCTTTGAGTACTACG 21
              |||||||||||||||||||||
Db          1 GCATCATCTTTGAGTACTACG 21

SEQ ID NO:6
US-11-036-317-622023
; Sequence 622023, Application US/11036317
; Patent No. 7341835
; GENERAL INFORMATION:
;  APPLICANT: Williams, Alan
;  APPLICANT:  Blume, John
;  TITLE OF INVENTION: Method of Analysis of Alternative Splicing in Mouse
;  FILE REFERENCE: 3654.1
;  CURRENT APPLICATION NUMBER: US/11/036,317
;  CURRENT FILING DATE:  2005-01-13
;  PRIOR APPLICATION NUMBER: US 60/536,639
;  PRIOR FILING DATE: 2004-01-13
;  NUMBER OF SEQ ID NOS: 991174
;  SOFTWARE: Microarray Probe Sequence Listing Generator V 1.1
; SEQ ID NO 622023
;   LENGTH: 25
;   TYPE: DNA
;   ORGANISM: Mus musculus
US-11-036-317-622023

  Query Match             100.0%;  Score 21;  DB 13;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTTCTCGGATGATCAGAAAGA 21
              |||||||||||||||||||||
Db          1 CTTCTCGGATGATCAGAAAGA 21

BDK42320
ID   BDK42320 standard; DNA; 21 BP.
XX
AC   BDK42320;
XX
DT   26-JAN-2017  (first entry)
XX
DE   Mouse cdc2-like kinase 2 (CLK2) DNA fragment, SEQ ID 6.
XX
KW   CLK2 gene; CLK2 protein kinase; antibody therapy; antisense therapy;
KW   autism; cdc2-like kinase 2; ds; gene silencing; genetic-disease-gen.;
KW   intellectual impairment; neuroleptic; nootropic; nutrition-disorder-gen.;
KW   pharmaceutical; prognosis; prophylactic to disease; protein deficiency;
KW   protein therapy; psychiatric-gen.; rna interference; schizophrenia;
KW   screening; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2016193945-A2.
XX
CC PD   08-DEC-2016.
XX
CC PF   03-JUN-2016; 2016WO-IB053278.
XX
PR   05-JUN-2015; 2015US-0171264P.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (BIDI/) BIDINOSTI M.
CC PA   (GALI/) GALIMBERTI I.
XX
CC PI   Bidinosti M,  Galimberti I;
XX
DR   WPI; 2016-760567/01.
XX
CC PT   Treating SH3 and multiple ankyrin repeat domains 3 deficiency e.g. autism
CC PT   spectrum disorder, intellectual disability or schizophrenia, comprises 
CC PT   administering agent that selectively decreases Cdc2-like kinase 2 protein
CC PT   level or its activity.
XX
CC PS   Example 4; SEQ ID NO 6; 112pp; English.
XX
CC   The present invention relates to a novel method for treating SH3 and 
CC   multiple ankyrin repeat domains 3 (Shank3) deficiency in a subject. The 
CC   method comprises: administering an agent that selectively increases 
CC   protein kinase B (PKB or Akt) activity, or an agent that selectively 
CC   decreases the activity of protein phosphatase 2 (PP2A) B56-beta subunit 
CC   (PP2A-B56-beta) or agent that selectively decreases cdc2-like kinase 2 
CC   (CLK2) protein level or kinase activity to the subject. The invention 
CC   further claims: (1) a method for selecting a subject for treatment of 
CC   Shank3 deficiency; (2) a method for monitoring a treatment of Shank3 
CC   deficiency in the subject; (3) a composition comprising an agent that 
CC   selectively decreases cdc2-like kinase 2 (CLK2) protein level or kinase 
CC   activity; (4) a composition comprising an agent that selectively 
CC   increases Akt activity; (5) a composition comprising an agent that 
CC   selectively decreases PP2A-B56-beta activity; and (6) an agent for 
CC   treating Shank3 deficiency. The method and the agent (selected from a 
CC   RNAi agent (preferably a siRNA or a shRNA), an antisense oligonucleotide,
CC   a ribozyme, an aptamer, an antibody, a low molecular weight compound, a 
CC   rapamycin, an insulin-like growth factor-1 (IGF-1), an IGF-2, a brain-
CC   derived neurotrophic factor (BDNF), an epidermal growth factor (EGF), a 
CC   CCl-779, a nicotine, a Ro-31-8220, a carbachol, a 4-(methylnitrosamino)-1
CC   -(3-pyridyl)-1-butanone (NNK) or an adrenomedulin (AM) lysophosphatidic 
CC   acid) of the present invention is useful for preventing and treating 
CC   Shank3 deficiency in a subject, where the Shank3 deficiency is Phelan-
CC   McDermid syndrome, autism spectrum disorder, intellectual disability or 
CC   schizophrenia. The present sequence represents a mouse CLK2 DNA fragment 
CC   which can be used as a target sequence for the shRNA of the present 
CC   invention.
XX
SQ   Sequence 21 BP; 7 A; 4 C; 5 G; 5 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 21;  DB 54;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTTCTCGGATGATCAGAAAGA 21
              |||||||||||||||||||||
Db          1 CTTCTCGGATGATCAGAAAGA 21

SEQ ID NO:7
BDK42321
ID   BDK42321 standard; DNA; 21 BP.
XX
AC   BDK42321;
XX
DT   26-JAN-2017  (first entry)
XX
DE   Mouse cdc2-like kinase 2 (CLK2) DNA fragment, SEQ ID 7.
XX
KW   CLK2 gene; CLK2 protein kinase; antibody therapy; antisense therapy;
KW   autism; cdc2-like kinase 2; ds; gene silencing; genetic-disease-gen.;
KW   intellectual impairment; neuroleptic; nootropic; nutrition-disorder-gen.;
KW   pharmaceutical; prognosis; prophylactic to disease; protein deficiency;
KW   protein therapy; psychiatric-gen.; rna interference; schizophrenia;
KW   screening; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2016193945-A2.
XX
CC PD   08-DEC-2016.
XX
CC PF   03-JUN-2016; 2016WO-IB053278.
XX
PR   05-JUN-2015; 2015US-0171264P.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (BIDI/) BIDINOSTI M.
CC PA   (GALI/) GALIMBERTI I.
XX
CC PI   Bidinosti M,  Galimberti I;
XX
DR   WPI; 2016-760567/01.
XX
CC PT   Treating SH3 and multiple ankyrin repeat domains 3 deficiency e.g. autism
CC PT   spectrum disorder, intellectual disability or schizophrenia, comprises 
CC PT   administering agent that selectively decreases Cdc2-like kinase 2 protein
CC PT   level or its activity.
XX
CC PS   Example 4; SEQ ID NO 7; 112pp; English.
XX
CC   The present invention relates to a novel method for treating SH3 and 
CC   multiple ankyrin repeat domains 3 (Shank3) deficiency in a subject. The 
CC   method comprises: administering an agent that selectively increases 
CC   protein kinase B (PKB or Akt) activity, or an agent that selectively 
CC   decreases the activity of protein phosphatase 2 (PP2A) B56-beta subunit 
CC   (PP2A-B56-beta) or agent that selectively decreases cdc2-like kinase 2 
CC   (CLK2) protein level or kinase activity to the subject. The invention 
CC   further claims: (1) a method for selecting a subject for treatment of 
CC   Shank3 deficiency; (2) a method for monitoring a treatment of Shank3 
CC   deficiency in the subject; (3) a composition comprising an agent that 
CC   selectively decreases cdc2-like kinase 2 (CLK2) protein level or kinase 
CC   activity; (4) a composition comprising an agent that selectively 
CC   increases Akt activity; (5) a composition comprising an agent that 
CC   selectively decreases PP2A-B56-beta activity; and (6) an agent for 
CC   treating Shank3 deficiency. The method and the agent (selected from a 
CC   RNAi agent (preferably a siRNA or a shRNA), an antisense oligonucleotide,
CC   a ribozyme, an aptamer, an antibody, a low molecular weight compound, a 
CC   rapamycin, an insulin-like growth factor-1 (IGF-1), an IGF-2, a brain-
CC   derived neurotrophic factor (BDNF), an epidermal growth factor (EGF), a 
CC   CCl-779, a nicotine, a Ro-31-8220, a carbachol, a 4-(methylnitrosamino)-1
CC   -(3-pyridyl)-1-butanone (NNK) or an adrenomedulin (AM) lysophosphatidic 
CC   acid) of the present invention is useful for preventing and treating 
CC   Shank3 deficiency in a subject, where the Shank3 deficiency is Phelan-
CC   McDermid syndrome, autism spectrum disorder, intellectual disability or 
CC   schizophrenia. The present sequence represents a mouse CLK2 DNA fragment 
CC   which can be used as a target sequence for the shRNA of the present 
CC   invention.
XX
SQ   Sequence 21 BP; 9 A; 0 C; 6 G; 6 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 21;  DB 54;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAATATGTGGAATAGTGTAAA 21
              |||||||||||||||||||||
Db          1 GAATATGTGGAATAGTGTAAA 21

SEQ ID NO:8
BDK42322
ID   BDK42322 standard; DNA; 21 BP.
XX
AC   BDK42322;
XX
DT   26-JAN-2017  (first entry)
XX
DE   Mouse cdc2-like kinase 2 (CLK2) DNA fragment, SEQ ID 8.
XX
KW   CLK2 gene; CLK2 protein kinase; antibody therapy; antisense therapy;
KW   autism; cdc2-like kinase 2; ds; gene silencing; genetic-disease-gen.;
KW   intellectual impairment; neuroleptic; nootropic; nutrition-disorder-gen.;
KW   pharmaceutical; prognosis; prophylactic to disease; protein deficiency;
KW   protein therapy; psychiatric-gen.; rna interference; schizophrenia;
KW   screening; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2016193945-A2.
XX
CC PD   08-DEC-2016.
XX
CC PF   03-JUN-2016; 2016WO-IB053278.
XX
PR   05-JUN-2015; 2015US-0171264P.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (BIDI/) BIDINOSTI M.
CC PA   (GALI/) GALIMBERTI I.
XX
CC PI   Bidinosti M,  Galimberti I;
XX
DR   WPI; 2016-760567/01.
XX
CC PT   Treating SH3 and multiple ankyrin repeat domains 3 deficiency e.g. autism
CC PT   spectrum disorder, intellectual disability or schizophrenia, comprises 
CC PT   administering agent that selectively decreases Cdc2-like kinase 2 protein
CC PT   level or its activity.
XX
CC PS   Example 4; SEQ ID NO 8; 112pp; English.
XX
CC   The present invention relates to a novel method for treating SH3 and 
CC   multiple ankyrin repeat domains 3 (Shank3) deficiency in a subject. The 
CC   method comprises: administering an agent that selectively increases 
CC   protein kinase B (PKB or Akt) activity, or an agent that selectively 
CC   decreases the activity of protein phosphatase 2 (PP2A) B56-beta subunit 
CC   (PP2A-B56-beta) or agent that selectively decreases cdc2-like kinase 2 
CC   (CLK2) protein level or kinase activity to the subject. The invention 
CC   further claims: (1) a method for selecting a subject for treatment of 
CC   Shank3 deficiency; (2) a method for monitoring a treatment of Shank3 
CC   deficiency in the subject; (3) a composition comprising an agent that 
CC   selectively decreases cdc2-like kinase 2 (CLK2) protein level or kinase 
CC   activity; (4) a composition comprising an agent that selectively 
CC   increases Akt activity; (5) a composition comprising an agent that 
CC   selectively decreases PP2A-B56-beta activity; and (6) an agent for 
CC   treating Shank3 deficiency. The method and the agent (selected from a 
CC   RNAi agent (preferably a siRNA or a shRNA), an antisense oligonucleotide,
CC   a ribozyme, an aptamer, an antibody, a low molecular weight compound, a 
CC   rapamycin, an insulin-like growth factor-1 (IGF-1), an IGF-2, a brain-
CC   derived neurotrophic factor (BDNF), an epidermal growth factor (EGF), a 
CC   CCl-779, a nicotine, a Ro-31-8220, a carbachol, a 4-(methylnitrosamino)-1
CC   -(3-pyridyl)-1-butanone (NNK) or an adrenomedulin (AM) lysophosphatidic 
CC   acid) of the present invention is useful for preventing and treating 
CC   Shank3 deficiency in a subject, where the Shank3 deficiency is Phelan-
CC   McDermid syndrome, autism spectrum disorder, intellectual disability or 
CC   schizophrenia. The present sequence represents a mouse CLK2 DNA fragment 
CC   which can be used as a target sequence for the shRNA of the present 
CC   invention.
XX
SQ   Sequence 21 BP; 10 A; 1 C; 5 G; 5 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 21;  DB 54;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAATAGTGTAAATATGACAGA 21
              |||||||||||||||||||||
Db          1 GAATAGTGTAAATATGACAGA 21

SEQ ID NO:9
BDK42323
ID   BDK42323 standard; DNA; 21 BP.
XX
AC   BDK42323;
XX
DT   26-JAN-2017  (first entry)
XX
DE   Mouse cdc2-like kinase 2 (CLK2) DNA fragment, SEQ ID 9.
XX
KW   CLK2 gene; CLK2 protein kinase; antibody therapy; antisense therapy;
KW   autism; cdc2-like kinase 2; ds; gene silencing; genetic-disease-gen.;
KW   intellectual impairment; neuroleptic; nootropic; nutrition-disorder-gen.;
KW   pharmaceutical; prognosis; prophylactic to disease; protein deficiency;
KW   protein therapy; psychiatric-gen.; rna interference; schizophrenia;
KW   screening; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2016193945-A2.
XX
CC PD   08-DEC-2016.
XX
CC PF   03-JUN-2016; 2016WO-IB053278.
XX
PR   05-JUN-2015; 2015US-0171264P.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (BIDI/) BIDINOSTI M.
CC PA   (GALI/) GALIMBERTI I.
XX
CC PI   Bidinosti M,  Galimberti I;
XX
DR   WPI; 2016-760567/01.
XX
CC PT   Treating SH3 and multiple ankyrin repeat domains 3 deficiency e.g. autism
CC PT   spectrum disorder, intellectual disability or schizophrenia, comprises 
CC PT   administering agent that selectively decreases Cdc2-like kinase 2 protein
CC PT   level or its activity.
XX
CC PS   Example 4; SEQ ID NO 9; 112pp; English.
XX
CC   The present invention relates to a novel method for treating SH3 and 
CC   multiple ankyrin repeat domains 3 (Shank3) deficiency in a subject. The 
CC   method comprises: administering an agent that selectively increases 
CC   protein kinase B (PKB or Akt) activity, or an agent that selectively 
CC   decreases the activity of protein phosphatase 2 (PP2A) B56-beta subunit 
CC   (PP2A-B56-beta) or agent that selectively decreases cdc2-like kinase 2 
CC   (CLK2) protein level or kinase activity to the subject. The invention 
CC   further claims: (1) a method for selecting a subject for treatment of 
CC   Shank3 deficiency; (2) a method for monitoring a treatment of Shank3 
CC   deficiency in the subject; (3) a composition comprising an agent that 
CC   selectively decreases cdc2-like kinase 2 (CLK2) protein level or kinase 
CC   activity; (4) a composition comprising an agent that selectively 
CC   increases Akt activity; (5) a composition comprising an agent that 
CC   selectively decreases PP2A-B56-beta activity; and (6) an agent for 
CC   treating Shank3 deficiency. The method and the agent (selected from a 
CC   RNAi agent (preferably a siRNA or a shRNA), an antisense oligonucleotide,
CC   a ribozyme, an aptamer, an antibody, a low molecular weight compound, a 
CC   rapamycin, an insulin-like growth factor-1 (IGF-1), an IGF-2, a brain-
CC   derived neurotrophic factor (BDNF), an epidermal growth factor (EGF), a 
CC   CCl-779, a nicotine, a Ro-31-8220, a carbachol, a 4-(methylnitrosamino)-1
CC   -(3-pyridyl)-1-butanone (NNK) or an adrenomedulin (AM) lysophosphatidic 
CC   acid) of the present invention is useful for preventing and treating 
CC   Shank3 deficiency in a subject, where the Shank3 deficiency is Phelan-
CC   McDermid syndrome, autism spectrum disorder, intellectual disability or 
CC   schizophrenia. The present sequence represents a mouse CLK2 DNA fragment 
CC   which can be used as a target sequence for the shRNA of the present 
CC   invention.
XX
SQ   Sequence 21 BP; 8 A; 3 C; 1 G; 9 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 21;  DB 54;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACATGTATATACTACTATTTA 21
              |||||||||||||||||||||
Db          1 ACATGTATATACTACTATTTA 21



11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
July 26, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649